ON REHEARING.
BROWN, J.
In his motion for rehearing* petitioner has called our attention to the fact that sections 6155 and 6177, Revised Statutes 1900, applicable only to cities having one hundred thousand inhabitants or more, may be invalid on the ground that they are special laws and in conflict with section 4427, Revised Statutes 1909, which is a general law relating to the same subject (illegal voting), and that, under the rule of this court in State v. Anslinger, 171 Mo. 600, the conviction of petitioner may be illegal.
After a careful examination of the above-cited statutes, and also of the rule announced in the Ans-linger case supra, we find that, even if it is true that section 4427, supra, is the only legal statute under which defendant could have been prosecuted for voting more than once, his conviction is fully'supported by said section last named.
There is nothing in the information to which petitioner pleaded guilty that points more definitely to sections 6155 and 6177, Revised Statutes 1900, than to said general statute (section 4427, supra). The information is as good under the one statute as the other, and as the court, upon defendant’s plea to the charge of voting more than once possessed the power to sentence him to a term of “not exceeding five years,” under section 4427, Revised Statutes 1909, the sentence of two years actually imposed is in conformity with that section. The fact that the court might have imposed a lighter sentence is no ground for relief by habeas corpus.
*387In this action of habeas .corpus there is nothing before us but the record proper, and for aught that appears the information may have been drawn and the punishment imposed under section 4427, Revised Statutes 1909. The motion for rehearing is, therefore, overruled.
All concur except Bond, J., who concurs in result.